Citation Nr: 1236100	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for service connected major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to March 1978 and from August 1987 to March 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a disability evaluation in excess of 30 percent for his service connected major depressive disorder, as well as entitlement to TDIU.  

In February 2010, the Veteran was granted entitlement to disability benefits from the Social Security Administration (SSA).  While the RO initially requested records from the SSA in December 2007 and received a negative reply in January 2008, at the time of that denial, the Veteran was not receiving any benefits and his claim for disability benefits had been denied.  Since that time, the Veteran has been determined by the SSA to be totally disabled and he has been granted disability benefits.  No clear determination as to the availability of any records which may be in the possession of the SSA has been made since the Veteran was granted disability benefits.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims.  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  


Additionally, it appears that the Veteran's most recent VA psychiatric examination was in March 2008, more than four years ago.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124(1991).  

Given the length of time that has passed since the Veteran's last VA examination, as well as the fact that the SSA recently determined that the Veteran is totally disabled, the Board finds that the Veteran should be afforded a new VA examination of his service connected acquired psychiatric disability.  The examiner is asked to opine whether the Veteran's acquired psychiatric disability prevents him from finding or maintaining substantially gainful employment.  

The Veteran should also be scheduled for a VA examination of his other service connected disabilities.  His other rated disabilities include left ankle, right lower extremity radiculopathy and lumbar spine disorders, yet no general physical examination has been conducted for many years.  Although the Veteran has not appealed the ratings assigned to his other disabilities, we still need medical evidence as to their effect on his employability, especially in light of his statement that SSA's award of benefits was also based on his degenerative disc disease.  

Finally, on remand, the RO should ensure that all VA inpatient and outpatient treatment records from 2009 through the present are associated with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA inpatient and outpatient treatment records from Tampa and Gainesville VA Medical Centers from 2009 through the present with the Veteran's claims folder. 

2. Attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  

3. Once this is done, the RO should schedule the Veteran for a VA psychiatric examination of his service connected major depressive disorder.  The examiner should note any impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected major depressive disorder renders the Veteran unable to find and maintain substantially gainful employment.  The examiner is asked to provide a rationale for his or her opinion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

4. The RO should also schedule the Veteran for a VA general examination of all his other service connected disabilities (degenerative disc disease with spondylolisthesis, right lower extremity radiculopathy, status post left ankle fracture, right fourth finger disorder, right fifth toe disorder, left big toe disorder, and residuals of herniorrhaphy).  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to any non-service connected health problems, renders the Veteran unable to find and maintain substantially gainful employment.  The examiner is asked to provide a rationale for his or her opinion.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

